DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 1/28/21 is acknowledged. Claims 8-15 have been withdrawn for being drawn to other Inventions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh                      (EP 2085009 A2).
As to claim 1, Oh discloses an autonomous cleaner, comprising:
a body having a housing (10, 201) forming at least a portion of an exterior appearance (Figs. 1 and 9);
a brush unit (11) installed at a lower surface of the housing to collect dust on a floor (paragraph 24);
a dust collecting container (40, 50) to store the collected dust (paragraph 23); and
a power unit (The “battery”) to supply power to drive the body (paragraph 48),
wherein the brush unit, the dust collecting container, and the power unit are provided to be disposed in a longitudinal direction (A direction extending from the front to the rear of the body) of the body        (Fig. 9).
As to claim 2, wherein:

As to claim 3, wherein:
the housing comprises a first housing (10) disposed at a front of the body, and a second housing (201) positioned at a rear of the first housing (Figs. 1 and 9); and
the brush unit and the dust collecting container are disposed at the first housing (Figs. 1 and 3) while the power unit is disposed at the second housing (paragraph 48).
As to claim 4, further comprising:
a bumper (The U-shaped portion surrounding 10) installed at a front of the first housing to surround at least a portion of the first housing (Fig. 1).
As to claim 7, further comprising:
an inlet motor (20) to provide a driving force to have the dust inlet into the dust collecting container (paragraphs 23 and 26) and coupled to a side surface of the dust colleting container (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Vander Baan (US 2008/0092325).
Oh does not disclose wherein:
a guide flow path to guide dust into the brush unit to increase an inlet force of the dust is formed at a lower surface of the first housing.

It would have been obvious to have modified Oh such that a guide flow path guides dust into the brush unit to increase an inlet force of the dust is formed at a lower surface of the first housing, as taught by Vander Baan, in order to concentrate suction forces to facilitate more effective dry pickup (paragraph 61).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Tsuboi            (US 2014/0379127).
Oh includes the power unit installed at the second housing (201 includes the battery;     paragraph 48)
Oh is silent to:
a driving unit configured to drive the body and installed at the second housing; and the power unit installed at the second housing to supply a power to drive the body.
Tsuboi discloses a suction cleaner comprising a driving unit (29) configured to drive the body and installed at a housing (2) (paragraph 30). 
It would have been obvious to have modified Oh to include a driving unit configured to drive the body and installed at the second housing, as taught by Tsuboi, in order to provide a suitable mechanism to permit travel of the suction cleaner. 									The above modification provides the power unit supplying a power to drive the body because paragraph 48 of Oh discloses the battery supplying power to the drive portion (not illustrated), which allows the cleaner to move.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723